NOT FOR PUBLICATION                           FILED
                    UNITED STATES COURT OF APPEALS                       MAY 29 2019
                                                                      MOLLY C. DWYER, CLERK
                                                                       U.S. COURT OF APPEALS
                           FOR THE NINTH CIRCUIT

UNITED STATES OF AMERICA,                       No. 18-35036

                Plaintiff-Appellee,             D.C. Nos.    1:16-cv-01127-AA
                                                             1:11-cr-30009-AA-3
 v.

SERGIO SALDIVAR GUTIERREZ,                      MEMORANDUM*

                Defendant-Appellant.

                   Appeal from the United States District Court
                            for the District of Oregon
                     Ann L. Aiken, District Judge, Presiding

                             Submitted May 21, 2019**

Before: THOMAS, Chief Judge, FRIEDLAND and BENNETT, Circuit Judges.

      Sergio Saldivar Gutierrez appeals from the district court’s order denying his

28 U.S.C. § 2255 motion to vacate the 180-month mandatory minimum sentence

imposed pursuant to the Armed Career Criminal Act (ACCA). We have




      *
             This disposition is not appropriate for publication and is not precedent
except as provided by Ninth Circuit Rule 36-3.
      **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
jurisdiction under 28 U.S.C. § 2253. Reviewing de novo, see United States v. Hill,

915 F.3d 669, 673 (9th Cir. 2019), we affirm.

      Gutierrez contends that he is entitled to relief because his four prior

convictions for assault with a deadly weapon under California Penal Code § 245(a)

are not violent felonies under the ACCA, 18 U.S.C. § 924(e)(2)(B)(i). Gutierrez’s

argument is foreclosed by United States v. Vasquez-Gonzalez, 901 F.3d 1060,

1065-68 (9th Cir. 2018), which was decided while this appeal was pending. In

Vasquez-Gonzalez, this court held that section 245(a)(1) is a categorical crime of

violence under 18 U.S.C. § 16(a), which is materially identical to 18 U.S.C.

§ 924(e)(2)(B)(i). See id. at 1068; see also United States v. Studhorse, 883 F.3d
1198, 1203 (9th Cir.), cert. denied, 139 S. Ct. 127 (2018) (18 U.S.C. § 16(a) and

18 U.S.C. § 924(e)(2)(B)(i) have “near-identical language”). Accordingly,

Vasquez-Gonzalez controls here and the district court did not err in denying

Gutierrez’s motion.

      AFFIRMED.




                                          2                                     18-35036